DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 18, 2022, has been entered, and the amendments received on Feb. 25, 2022, have been entered. Claims 16, 20, 21, and 23-31 are pending; claims 20, 21, and 23-31 are withdrawn for being directed to non-elected inventions, and claim 16 is examined in this Office Action.  Applicant is advised that unity of invention will be reevaluated at each step of prosecution, and at such a time a claim is found to be allowable then all claims sharing the technical features required by the allowable claim will be rejoined because unity of invention will have been restored.

Background of Technology
The object of the instant invention was “to elucidate the molecular basis of the maize Htn1 northern corn leaf blight (NCLB) resistance that is cause [sic] by the WAK gene ZmWAK-RLK1 to establish molecular targets and cross-talk mechanisms between relevant biosynthesis pathways to provide new urgently needed resistance strategies for a variety of important crop plants by characterizing the molecular players involved in disease resistance in a plant”. Spec 5-6.  The Applicants have identified some of these molecular players in the instant application.  They have documented a decrease in benzoxazinoid (BXD) levels when a functional Htn1 resistance allele is present and they have documented an effect on BX enzymes and Igl. Id. at 6.

Objections and Rejections That Are Withdrawn

	The objections to claim 16 for undefined acronyms, lettered section missing section “c”, and singular/plural disagreement are withdrawn in light of Applicant’s amendments.

	The rejection of claim 16 under 35 USC 112A for NEW MATTER is withdrawn in light of Applicant’s amendments.

	The portions of the rejection of claim 16 under 35 USC 112B for “optionally after expression”, for reciting bin5 and bin6, for requiring a resistance phenotype similar to Ht1, Ht2, or Ht3, and for mutating at least one gene are withdrawn in light of Applicant’s amendments.

	The rejection of claim 16 under 35 USC 101 is withdrawn in light of the Applicant’s amendments to the claim requiring the introduction of a mutations by a SSN, oligonucleotide directed mutagenesis, chemical mutagenesis, or TILLING.
	All rejections of claim 16 under 35 USC 102 are withdrawn in light of the Applicant’s amendments to the claims.

Claim Objections
Claim 16 is objected to because of the following informalities:  
There are two Markush groupings in the last two “wherein” clauses that utilize “or” in the list of choices which is not the correct structure.  A Markush Group should include a list of choices with the conjunction “and” between the last two items.  The list should not include the conjunction “or”.  
Appropriate correction is requested.
Applicant argues that they have clarifed claim 16 to render the objections moot.  This is persuasive with regard to most of the objection; however, the objection for a Markush grouping including items separated by “or” instead of “and” remains.

Claim Interpretation
	The Examiner had interpreted the term “ZmWAK-RLK1” as being used as equal to “HTN1”; however Applicant has clarified on the record that “ZmWAK-RLK1” stands for “Zea mays wall-associated kinase-receptor like kinase 1” and Htn1, Ht2, and Ht3 are different alleles that confer resistance to different subspecies of Helminthosporium turcicum. Resp 11. The Examiner thanks Applicant for this clarification.
The last “wherein” clause refers to limitations on the “at least one molecule within the signaling pathway”, however this is optional in part (ii) therefore no limitation for the molecule within the signaling pathway is required.
Applicant asserts that claim 16 has been clarified to require part (ii) (b) rather than having it be an optional step. Resp 9.  This is inaccurate because the current claim recites “… increasing the expression level of the at least one wall-associate kinda and/or reducing the expression level of at least one molecule within a signalling pathway…”.  The use of “or” renders the reduction of levels of the signalling molecule to be optional.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection has been modified to address the newly amended claim. Applicant asserts that their amendments provide references for the recited increases and reductions. Resp 10. Although it is true that the claim has been amended to require “relative to a wildtype maize plant”, this does not provide a defined standard because there is a high level of variation in wildtype maize plants with regard to resistance levels and expression levels; see, for example, the discussion of landraces in Mexico which are “wild type” maize plants that have differing levels of resistance and expression levels.
The term "increased Helminthosprium turcicum resistance" in claim 16 in the first line is a relative term which renders the claim indefinite.  The term "increased Helminthosprium turcicum resistance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Reciting “relative to a wildtype maize plant” is not sufficient because wildtype maize plants have a significant amount of variation between each other.  For example, different cultivars of maize have different levels of resistance to Helminthosprium turcicum, therefore, it would be important to know what level of resistance is the baseline that the required increase is relative to.  Furthermore, different resistance genes provide different resistance profiles to different subspecies of Helminthosprium turcicum; therefore, it would be important to understand which subspecies the increased resistance is being measured for.  
In part (ii) “increasing” and “reducing” are both relative terms which render the claim indefinite.  The claim does not provide a defined reference to compare the expression level to, therefore, it is impossible to know if the level has been increased or has been reduced because the practitioner does not know what to compare it to.
Similarly having a “reduced synthesis” in part (iv) does not have a defined control to compare to.
In part (ii) Applicant amended the claim to require “introducing a mutation in a gene … or the at least one molecule via deletion, insertion, or substitution of one or more nucleotides…” .  This is confusing because the signalling molecules encompassed by “the at least one molecule” are not nucleic acids, therefore, it is unclear how one could introduce a mutation via deletion, insertion, or substitution of one or more nucleotides into such a signalling molecule.
For these reasons the metes and bounds of claim 16 are not clear and the claim is indefinite.

Inadequate Written Description
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection has been modified to address the newly amended claim.  Applicant’s arguments in the response received on Feb. 25, 2022, have been fully considered but were not found to be persuasive.
The claim is broadly drawn to:
A method for producing a maize plant having increased Helminthosporium turcicum resistance relative to a wildtype maize plant, wherein the Helminthosporium turcicum resistance is regulated by at least one wall-associated kinase, the method comprising:

(i) (a) providing at least one maize plant cell, tissue, organ, or whole plant comprising at least one gene encoding a wall-associated kinase in the genome of said maize plant cell, tissue, organ, or whole plant; or

(i) (b) introducing at least one gene encoding at least one wall-associated kinase into the genome of at least one cell of at least one of a maize plant cell, tissue, organ, or whole plant; and

(ii)  increasing the expression level of the at least one wall-associated kinase and/or reducing the expression level of at least one molecule within a signaling pathway from the at least one wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in the at least one maize plant cell, tissue, organ, or whole plant by introducing a mutation in a gene encoding the at least one wall-associated kinase or the at least one molecule via deletion, insertion, or substitution of one or more nucleotides by at least one of a site-specific nuclease (SSN), oligonucleotide directed mutagenesis, chemical mutagenesis or Tageting Induced Local Lesions in Genomies (TILLING), the increase or reduction of the expression level being relative to a wildtype expression level of the at least one wall-associated kinase;

(iii) producing a population of plants from the at least one maize plant cell, tissue, organ, or whole plant by propagation and selfing; and

(iv) selecting a plant having increased Helminthosporium turcicum resistance from the population of plants, based on a determination of a reduced synthesis of at least one benzoxazinoid in response to a Helminthosporium turcicum pathogen infection relative to synthesis in a wildtype plant, wherein the synthesis of the at least one benzoxazinoid is regulated by the at least one wall-associated kinase,

wherein the at least one wall-associated kinase:

a) is encoded by a nucleic acid molecule comprising the nucleotide sequence of SEQ ID
NO: 1,

b) is encoded by a nucleic acid molecule comprising the nucleotide sequence having at
least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 1,

c) is encoded by a nucleic acid molecule comprising the nucleotide sequence coding for
the amino acid sequence of SEQ ID NO: 2,

d) is encoded by a nucleic acid molecule comprising the nucleotide sequence coding for
an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2,

e) comprising the amino acid sequence of SEQ ID NO: 2, or

f) comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2,

wherein the benzoxazinoid whose synthesis is regulated by the at least one wall-
associated kinase, is selected from at least one of DIM2BOA, DIMBOA, HMBOA, and any combination thereof, and

wherein the at least one molecule within the signalling pathway from the at least one
wall-associated kinase to the synthesis of at least one benzoxazinoid or within the synthesis pathway of at least one benzoxazinoid is selected from the group consisting of: (i) the nucleic acid sequences of any one of SEQ ID NOs: 10, 12, and 16, or 
(ii) a nucleic acid sequence having identity of at least 95% to the nucleotide sequence of any one of SEQ ID NOs: 10, 12, and 16, over the full length of the coding regions, or 
(iii) the amino acid sequences of SEQ ID NOs: 11, 13, 15, and 17, or 
(iv) an amino acid sequence having identity of at least 95% to the amino acid sequence of anyone of SEQ ID NOs: 11, 13, 15, 17, over the full length of the sequence.

Analysis of Breadth of Claim
In part (i)(a) the word “providing” is not associated with any active method step, therefore, the only requirement is that such a maize plant cell, tissue, organ, or whole plant exists.	
In part (i)(b) the word “introducing” broadly encompasses introgressing the gene via plant breeding, or transiently transfecting a plant, or stably transforming a plant using any transformation technique.
	In part (ii) the word “introducing a mutation” is required to be via deletion, insertion or substitution of a nucleotide by SSN, oligonucleotide directed mutagenesis, chemical mutagenesis, or TILLING.
	In part (iv) “selecting a plant having increased Helminthosporium turcicum resistance, based on a determination of a reduced synthesis of at least one benzoxinoid in response to a Helminthosporium turcicum pathogen infection” requires a determination of the rate and/or quantity of synthesis of a benzoxinoid after infection with a Helminthosporium turcicum pathogen.
	The cell-wall associated kinase is required to be encoded by a nucleic acid molecule with at least 95% identity to the full length sequence of SEQ ID NO: 1, or a nucleic acid encoding a protein with at least 95% identity to the full length sequence of SEQ ID NO: 2; and having a functional protein after expression is optional.
	The wherein clause directed to benzoxazinoids appears to be a recitation of molecules whose synthesis is inherently regulated in plants expressing Htn1, Ht2, or Ht3.
	The wherein clause directed to a molecule within the signaling pathway between the kinase and the synthesis of a benzoxazinoid appears to be a recitation of molecules whose expression and/or function is inherently modulated in plants expressing Htn1, Ht2, or Ht3.
	The claim requires either an increase in expression of at least one wall-associated kinase OR a reduction in expression of a signaling molecule (part ii).

What is Described in the Specification
	Applicant describes the following: 
The maize gene ZmWAK-RLK1 (Htn1) encoding a wall-associated kinase (WAK) confers quantitative resistance to northern corn leaf blight (NCLB) caused by the fungal pathogen Exserohilum turcicum (Spec 30). 
The Htn1 protein is localized to the plasma membrane, and its presence results in reducing pathogen penetration into host tissues (Id. at 30-31). 
Several genes involved in the biosynthesis of benzoxazinoids (BXDs) are differentially expressed in the presence of Htn1 (Id. at 31).
The levels of four BXD compounds (DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc) were altered in the presence of Htn1 (Id. at 31).
Maize mutants that were affected in BXDs biosynthesis were less susceptible to E. turcicum infection (Id.).
BXD biosynthesis increases susceptibility to E. turcicum infection and Htn1-mediated NCLB resistance results from a reduction of these compounds (Id.).
Six genes of the BXDs biosynthesis pathway (Bx1, Bx2, Igl-like, Bx6, Bx11, and Bx14) are differentially expressed in the presence of Htn1 (Id. at 38).
Several maize inbred lines with and without the Htn1 gene (Id. at 63).
An expression vector comprising an Arabidopsis ubiquitin-10 (UBQ10) promoter operably linked to the Htn1 cDNA fused in-frame to a sequence encoding a green fluorescent protein (GFP) (Id.).
Disease assays on plants after inoculating with E. turcicum isolate Passau-1 (a fungal pathogen) (Id.).
Maize plants expressing a functional HTN1 protein had significantly lower fungal penetration compared with maize plants having loss-of-function mutations in Htn1 and maize plants expressing a functional HTN1 protein had significantly reduced NCLB disease (Id. at 68).
The concentrations of five benzoxazinoids were measured: DIMBOA, DIMBOA-Glc, HDMBOA-Glc, HMBOA-Glc, and DIM2BOA-Glc (Id. at 67).
The content of four of these BXDs (DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc) was significantly lower showing a constitutive reduction when HTN1 is present (Id. at 70).
RNA was extracted from leaves of plants prior to inoculation and at 9 hours, 3 days, and 10 days post inoculation (Id. at 65).
Genes that were differentially expressed between HTN1 expressing vs. HTN1 non-expressing plants both before inoculation with fungal pathogen and after were identified (Id. at 69-70).
Bx1 and Igl genes had expression levels that were consistently lower in maize plants expressing HTN1 (Id. at 70).
Three mutant maize lines in the w22 inbred background and comprising mutations in bx1, bx2, and bx6, individually (Id.).
These mutants showed a strong reduction in several BXD compounds and a strong reduction of NCLB susceptibility at the seedling stage and functioned downstream of HTN1 for disease resistance (Id. at 71).

Difference Between What was Reduced to Practice and What is Claimed
Applicants do not describe any gain-of-function mutations to genes encoding wall-associated kinases. 
Applicants do not describe any increase in expression level of a wall-associated kinase other than the presence or absence of an Htn1 gene or a transgene encoding HTN1 under the control of the UBQ10 promoter.  
Applicants do not describe any reduction of expression level of molecules in a kinase to BXD pathway or BXD synthesis pathway other than loss-of-function mutations in the bx1, bx2, and bx6 genes (understood to comprise SEQ ID NOs: 10, 12, and 16, respectively and encode SEQ ID NOs: 11, 13, and 17, respectively).  
Applicants do not describe any mutation in a signalling molecule; and the Examiner is not aware of any such mutation being taught in the prior art because the signalling molecules are not made up of nucleotides.
Applicants do not reduce to practice any wall-associated kinase other than HTN1 which is described as comprising SEQ ID NO: 2 which can be encoded by SEQ ID NO: 1.
Applicants do not describe any nucleic acids with any percent identity to SEQ ID NO: 1 or encoding a protein with any percent identity to SEQ ID NO: 2. 
Applicants do not describe wall-associated kinase regulation of synthesis for any BXDs other than DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc. 
Applicants do not describe any signaling molecules having at least 95% identity to SEQ ID NOs: 10-13, 16, and 17 other than the sequences themselves.  
Analysis
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number wall-associated kinases, mutations/modulations, variants, mutants, molecules in the kinase-BXD signaling pathway, molecules in the BXD biosynthetic pathway, or nucleic acid and amino acid sequences encoding wall-associated kinases.  The Applicants only describe introduction/overexpression of HTN1 in maize plants (SEQ ID NO: 1 encoding SEQ ID NO: 2).
Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of wall-associated kinases with particular percent identity to the recited sequences.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a particular wall-associated kinase to function to increase fungal resistance, it remains unclear what features identify a kinase capable of such activity.  Since the genus of wall-associated kinases capable of increasing resistance to the recited pathogen has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Amino acid sequences having at least 95% identity to SEQ ID NOs: 2 may have up to 33 substitutions and therefore comprise 2033 molecules. Nucleic acids that encode these amino acid sequences or that have 95% identity to SEQ ID NOs: 1 encompass multitudes of molecules, many of which would not confer resistance to a Helminthosporium turcicum pathogen upon being introduced, mutated, or having their expression level increased in a maize plant cell, and the vast majority of which were not in the possession of the Applicant at the time of filing.  Accordingly, the specification fails to provide an adequate written description to support the genus of nucleic acids that encode the genus of wall-associated kinases, signaling molecules, or biosynthetic molecules as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
	Applicant argues that the have clarified claim 16 to recite, among other limitations, certain SEQ ID NOs and certain benzoxazonoids and that this claimed invention is clearly described in the Application as filed. Resp. 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouzunova et al. (US Pre-Grant Publicaiton US 2016/0201080, published on July 14, 2016, for US Application No. 14/916,671). 
The claim is directed to a method comprising providing at least one maize plant cell comprising a gene encoding a wall-associated kinase in its genome or introducing at least one gene encoding at least one wall-associated kinase into the genome of at least one maize plant cell, and increasing the expression level of the kinase by introducing a mutation in a gene encoding the kinase by a site-specific nuclease (SSN), oligonucleotide directed mutagenesis, chemical mutagenesis, or TILLING.
Ouzunova et al teach crossing an HT resistance gene from the B37HTN1 donor into various genetic backgrounds from elite maize lines (see paragraph 0091 on page 16).  They suggest 8 candidate genes and proteins for HTN1 one of which is referred to as RLK1 encoding SEQ ID NO: 2 (see Table 1 on page 3).  They specifically suggest RLK1 or EXT1 as candidate genes (page 11, paragraph 0049). 
Ouzunova et al claim a plant comprising a polynucleotide encoding a polypeptide with an amino acid sequence selected from SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16 (see claims 11 and 14).  Their SEQ ID NO:2 is 100% identical with the instant SEQ ID NO: 2, see alignment, below:
Alignment with SEQ ID NO: 2
RESULT 4
US-14-916-671-2
; Sequence 2, Application US/14916671
; Publication No. US20160201080A1
; GENERAL INFORMATION
;  APPLICANT: KWS SAAT SE
;  APPLICANT:UNIVERSITT ZRICH
;  TITLE OF INVENTION: PLANT RESISTANT TO HELMINTHOSPORIUM TURCICUM
;  FILE REFERENCE: 245761.000018
;  CURRENT APPLICATION NUMBER: US/14/916,671
;  CURRENT FILING DATE: 2016-03-04
;  PRIOR APPLICATION NUMBER: PCT/EP2014/002386
;  PRIOR FILING DATE: 2014-09-03
;  PRIOR APPLICATION NUMBER: DE 102013014637.2
;  PRIOR FILING DATE: 2013-09-04
;  PRIOR APPLICATION NUMBER: DE 102014005823.9
;  PRIOR FILING DATE: 2014-04-24
;  NUMBER OF SEQ ID NOS: 250
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 667
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-916-671-2

  Query Match             100.0%;  Score 3571;  DB 14;  Length 667;
  Best Local Similarity   100.0%;  
  Matches  667;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAHQPHLSVLLLVLLAAHVVSTSAHGEPPLPSPYNTSAHGEPPLPSTYNASMCSSFWCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAHQPHLSVLLLVLLAAHVVSTSAHGEPPLPSPYNTSAHGEPPLPSTYNASMCSSFWCG 60

Qy         61 GVEIRYPFYLANAIA DYSGSYYSCGYTDLSVSCELEVEGSPTTWTPTIRLGGGDYTVKNI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEIRYPFYLANAIA DYSGSYYSCGYTDLSVSCELEVEGSPTTWTPTIRLGGGDYTVKNI 120

Qy        121 SYLYDQQTISLADRDVLGGGGCPVVRHNVSFDETWLHLHNASAFDNLTFFFGCHWGPRNT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SYLYDQQTISLADRDVLGGGGCPVVRHNVSFDETWLHLHNASAFDNLTFFFGCHWGPRNT 180

Qy        181 PPEFADYNISCAGFNTPTISGGRSFVFKTGDLDEQEEQELALHCDEVFSVPVRRDALQAI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PPEFADYNISCAGFNTPTISGGRSFVFKTGDLDEQEEQELALHCDEVFSVPVRRDALQAI 240

Qy        241 VSNFSLTRDGYGEVLRQGFELEWNRTSEDQCGRCEGSGSGGWCAYSQKREFLGCLCSGGK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSNFSLTRDGYGEVLRQGFELEWNRTSEDQCGRCEGSGSGGWCAYSQKREFLGCLCSGGK 300

Qy        301 VGSPFCKPSRSKRKEGPIVGAVAVAFLCLVILTCFLACRHGSLPFKSENKPGTRIESFLQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VGSPFCKPSRSKRKEGPIVGAVAVAFLCLVILTCFLACRHGSLPFKSENKPGTRIESFLQ 360

Qy        361 KNESIHPKRYTYADVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNESIHPKRYTYADVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 420

Qy        421 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 480

Qy        481 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 540

Qy        541 AGARGTIGYIAPEVYSKQFGIISSKSDVYSYGMMVLEMVGARDRNTSADSDHSSQYFPQW 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AGARGTIGYIAPEVYSKQFGIISSKSDVYSYGMMVLEMVGARDRNTSADSDHSSQYFPQW 600

Qy        601 LYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNLEL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNLEL 660

Qy        661 PPRVLLS 667
              |||||||
Db        661 PPRVLLS 667

They teach scoring disease resistance after inoculating with a fungal pathogen (see paragraphs 0091 and 0096 on page 17).  
Ouzunova et al suggest that a person skilled in the art could use genetic engineering to introduce the HTN1 gene without the unwanted linkage drag, and they specifically suggest using meganucleases, homing endonucleases, zinc finger nucleases, TALE nucleases, or CRISPR (page 9-10, paragraph 0041).
Ouzunova et al suggest mutating an endogenous gene using TILLING, TALE nucleases, zinc finger nucleases, or a CRISPER/Cas system (page 12, paragraph 0056), and they state “Preferably, the resistance -conferring gene of the HTN1 locus from Pepitilla codes for a polypeptide in accordance with SEQ ID NO: 2…”.
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow the suggestions of Ouzunova et al to conduct genetic engineering on a susceptible maize variety to edit the genome such that the mutated plant would have expressed a mutated gene that would have encoded the protein of SEQ ID NO: 2.  Ouzumova et al suggest that such a plant would have increased resistance against H. turcicum.  For this reason, the instant claims is prima facie obvious over Ouzunova et al.

Summary

	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662